Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14 and claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 9-10 recites “whether……the first set of ECC data are in the inverted form or the non-inverted form”, claim 1 line 12-13 only recites “the first set of ECC data are in the inverted form,”
Claim 2 line 2-3 recites “in response to the error being present, correct the error in the first set of data in the inverted form using the first set of ECC data in the inverted form.”
Claim 11 line 1-3 recites “when the first polarity indicator indicates that the second set of data is in an inverted form, the first set of error correction coding data is in the inverted form”
Examiner notes that The above Claims 1, 2 and 11 recite the conjunction “whether”, “when” or “in response to” when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration.

Claim 5 line 2, and Claim 7 line 7 recite “an error”, it is unclear it is the same error or not as in claim 1 line 13.
Claim 17 line 2 recites “an error”, it is unclear it is the same error or not as in claim 15 line 9.

Claim 12 recites “a control input”, it is unclear how it is connected to other elements.
Claim 12 line 3 recites “a first multiplexer”, there is no second multiplexer afterwards.
Claim 19 line 2 recites “a first multiplexer”, there is no second multiplexer afterwards.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

claim 4 depends on claim 1, Claim 1 states “the first polarity indicator indicates whether the first set of data and the first set of ECC data are in the inverted form or the non-inverted form;”, claim 4 only recites “a first multiplexer coupled to the first XOR circuit to receive the first set of data in the non-inverted form……”.Thus, Claim 4 has no further limitation on “in the inverted form”, i.e., claim 4 has broader scope than claim 1.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Any claim not specifically mentioned above, is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roine, US20090172496, hereinafter Roine, in view of Hoya et al., US 9,501,352, hereinafter Hoya.

As per claim 1, Roine teaches A device comprising:
	a memory controller (Fig5A, 500) configured to couple to a memory array that stores words in either an inverted form or a non-inverted form, (Fig5A, [0085], the memory array 506) wherein the memory controller includes:
	(FIG.8, 802, "BEGIN MEMORY WORD READ WITH ECC";) wherein:
	the first word includes a first set of data, a first polarity indicator, and a first set of error correction coding ("ECC") data for the first set of data and the first polarity indicator; (FIG.8, 804, READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) FROM ADDRESSED MEMORY LOCATION)
	the first polarity indicator indicates whether the first set of data and the first set of ECC data are in the inverted form or the non-inverted form (FIG.6A, 606, 612, INVERT DATA, ECC SYNDROME, AND INVERSION CONDITION BIT(s), i.e., inverted form); and
	the decoder is configured to, in response to the first polarity indicator indicating that the first set of data and the first set of ECC data are in the inverted form, determine whether an error is present in the first set of data in the inverted form using the first set of ECC data in the inverted form. (FIG. 6B, 616, 618, “ANY ERRORS?”)

	Roine does not explicitly teach
	a decoder configured to couple to the memory array.
	Hoya teaches
	a decoder configured to couple to the memory array.
(Fig.3 ECC decoder, Fig.1; Fig. 5 Bank 0-3)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roine to incorporate the teaching of  ECC decoder from Hoya in order to reduction of imprint for memory arrays with low impact on memory system availability. (Roine, [0002])

As per claim 10, Roine teaches A device comprising:
A memory controller (Fig.5A, 500) comprising:
	a data processor (Fig.5A, V, 503; [0084]) that includes a first output to provide a first set of data (Fig.5A, output of V, [0084], the output of the comparator 503); 
	a first XOR circuit (Fig.5A, 504) that includes:
		a first input coupled to the first output of the data processor (Fig.5A, output of V, 503);
		a second input coupled to receive a first polarity indicator corresponding to the first set of data; (Fig.5A, 501, INVERT STATUS BIT) and
		an output (Fig.5A, output of 504) configured to provide a second set of data that is an XOR (Fig.5A, 504; [0084]) of the first set of data with the first polarity indicator (Fig.5A, 501, "INVERT STATUS BIT") ; and

	
	a first input coupled to the first XOR circuit to receive the second set of data; 
	a second input coupled to receive the first polarity indicator; and
	(FIG.7, 702, "BEGIN MEMORY WRITE WITH ECC"; 706, XOR RESULT OF COMPARISON WITH INVERSION STATUS BIT;)
	an output configured to couple to a memory array to provide the second set of data, the first polarity indicator, and a first set of error correction coding ("ECC") data for the second set of data and the first polarity indicator for storing in the memory array. (FIG.7, 712, 714, 716)

	Roine does not explicitly teach
	an encoder.
	Hoya teaches
	an encoder.
	(Fig.3 ECC encoder)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roine to incorporate the teaching of  ECC encoder from Hoya in order to reduction of imprint for memory arrays with low impact on memory system availability. (Roine, [0002])

As per claim 15, Roine teaches A circuit comprising:
	(Fig5A, the memory array 506) to 
	receive a first set of data, a first polarity indicator, and a first set of error correction coding ("ECC") data for the first set of data and the first polarity indicator, (FIG.8, 802, "BEGIN MEMORY WORD READ WITH ECC";) 
wherein the first polarity indicator indicates whether both of the first set of data and the first set of ECC data are in an inverted form or a non­inverted form; (FIG.8, 804, READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) FROM ADDRESSED MEMORY LOCATION) and
	in response to the first polarity indicator indicating that first set of data is in the inverted form, determine whether an error is present in the first set of data using the first set of ECC data in the inverted form; (FIG. 6B, 616, 618, “ANY ERRORS?”) and

	
	receive a second set of data and a second polarity indicator,
	generate a second set of ECC data for the second set of data and the second polarity indicator such that the second polarity indicator indicates whether both of the second set of data and the second set of ECC data are in the inverted form or the non­ inverted form; and
	(FIG.7, 702, "BEGIN MEMORY WRITE WITH ECC"; 706, XOR RESULT OF COMPARISON WITH INVERSION STATUS BIT;)
	couple to the memory array to provide the second set of data, the second  polarity indicator, and the second set of ECC data. (FIG.7, 712, 714, 716)

	Roine does not explicitly teach
	a decoder ……
	an encoder.
	Hoya teaches
	a decoder ……
	(Fig.3 ECC decoder, Fig.1; Fig. 5 Bank 0-3)
	an encoder.
	(Fig.3 ECC encoder)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roine to incorporate the teaching of  ECC encoder and ECC decoder couple to a memory array from Hoya in order to reduction of imprint for memory arrays with low impact on memory system availability. (Roine, [0002])

	As per claim 2, Roine- Hoya teaches The device as applied above in claim 1, 
Roine further teaches wherein the decoder is further configured to, in response to the error being present (FIG.8, 804, 808, 810), correct the error in the first set of data in the inverted form using the first set of ECC data in the inverted form. (FIG.8, 816)

	As per claim 3, Roine- Hoya teaches The device as applied above in claim 2, Roine further teaches wherein the memory controller further includes a first   XOR circuit (Fig 5A, 507) that includes:
	a first input coupled to the decoder to receive the first set of data with the error corrected;  (Fig.8, 806) and
	a second input coupled to the decoder to receive the first polarity indicator, (Fig.8, READ ......INVERSION CONDITION BIT(S) FROM ADDRESSED MEMORY LOCATION)
	wherein the first XOR circuit is configured to perform an XOR of the first set of data and the first polarity indicator to produce the first set of data in the non-inverted form. (Fig.8, 812, OUTPUT DATA; Fig.4C 458 XOR RESULT….; 466 OUTPUT DATA)

	As per claim 4, Roine- Hoya teaches The device as applied above in claim 3, Roine further teaches wherein the memory controller further includes:
	a first multiplexer coupled to the first XOR circuit to receive the first set of data in the non-inverted form and configured to provide the first set of data in the non-inverted form in response to a write-back signal; (Fig 5A, ADDRESS or WRITE DATA ("a write-back indicator"), 505 (examiner notes that 505 functions like "a multiplexer")
	
Hoya further teaches
	an inverter coupled to the decoder to receive and invert the first polarity indicator; (Fig.6, 145, Bit inverter).	
	a second multiplexer coupled to the inverter to receive the inverted first polarity indicator and configured to provide the inverted first polarity indicator in response to the write-back signal; and (Fig.9, NO2;).
	a second XOR circuit (Fig.9, NA3) coupled to the first multiplexer and the second multiplexer and configured to XOR the first set of data in the non-inverted form and the inverted first polarity indicator. (Fig.9, NA3)

	As per claim 12, Roine- Hoya teaches The memory controller as applied above in claim 10, Roine further teaches wherein:
	the data processor further includes a second output to provide a write-back signal; (Fig 5A, WRITE DATA ("a write-back indicator") and 
	the memory controller further comprises a first multiplexer coupled between the data processor and the first XOR circuit that includes: a first input coupled to receive a third set of data; a second input coupled to the first output of the data processor to receive the first set of data; (Fig 5A, 505 (examiner notes that 505 functions like "a multiplexer"; [0085] The XOR logic gate shown in FIGS. 5A and 5B can be replaced by other logic structures or other simpler circuitry (e.g., NAND gates, inverters, etc.).)
	a control input (FIG. 5B, WRITE DATA) coupled to the second output of the data processor to receive the write-back signal; and
	an output coupled to the first input of the first XOR circuit to provide one of the first set of data and the third set of data in response to the write-back signal. (Fig.6B, 640, REWRITE MODIFIED DATA……)

	As per claim 13, Roine- Hoya teaches The memory controller as applied above in claim 12, Hoya further teaches further comprising a decoder (Fig.3 ECC decoder) that includes:  
	Roine further teaches
	a first input coupled to the memory array to receive the third set of data, a second polarity indicator corresponding to the third set of data, and a second set of ECC data for the third set of data and the second polarity indicator, (Fig.8, 804,  READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) …) 
	wherein the decoder is configured to, in response to the second polarity indicator indicating that the third set of data is in an inverted form, check for an error in the third set of data in the inverted form using the second set of ECC data in the inverted form. (Fig.8, 808, 810, 816)

	As per claim 14, Roine- Hoya teaches The memory controller as applied above in claim 13, Roine further teaches wherein: 
	the decoder further includes: a first output to provide the third set of data; and a second output to provide the second polarity indicator; and
	(Fig. 8, 812, 820)
	the memory controller further includes a second XOR circuit that includes:  a first input coupled to the first output of the decoder; a second input coupled to the second output of the decoder; and an output coupled to the data processor to provide the third set of data in a non-inverted form. (Fig.5A, 507)

	As per claim 19, Roine- Hoya teaches The circuit as applied above in claim 18, Roine further teaches further comprising:
	a first multiplexer coupled to the first XOR circuit and configured to provide the third set of data in response to a write-back signal; (Fig 5A, ADDRESS or WRITE DATA ("a write-back indicator"), 505 (examiner notes that 505 functions like "a multiplexer"; [0085] The XOR logic gate shown in FIGS. 5A and 5B can be replaced by other logic structures or other simpler circuitry (e.g., NAND gates, inverters, etc.).) and	
	Hoya further teaches
	an inverter coupled to the decoder to receive the first polarity indicator and configured to provide a third polarity indicator that is an inverse of the first polarity indicator.   (Fig.6, 145, Bit inverter).

	As per claim 20, Roine- Hoya teaches The circuit as applied above in claim 19, Roine further teaches further comprising 
	a second XOR circuit coupled to the first multiplexer, the inverter, and the encoder to provide a fourth set of data that is an XOR of the third set of data and the third polarity indicator to the encoder. (Fig. 5B, [0085] The second logic circuitry 505 determines whether or not the data to be written is written in an inverted or non-inverted state.  The read flow uses a third logic circuitry 507 (e.g., XOR logic gate) ("a second exclusive-or gate") that receives the output of the first logic circuitry 504 and the output of the memory array 506. Fig. 8)

	As per claim 5, Roine- Hoya teaches The device as applied above in claim 1, Roine further teaches wherein the decoder is further configured to determine whether an error is present in the first polarity indicator using the first set of ECC data in the inverted form. (FIG. 6B, 616, 618, “ANY ERRORS?”)

	As per claim 17, Roine- Hoya teaches The circuit as applied above in claim 15, Roine further teaches wherein the decoder is further configured to determine whether an error is present in the first polarity indicator using the first set of ECC data in the inverted form. (FIG. 6B, 616, 618, “ANY ERRORS?”)

	As per claim 6, Roine- Hoya teaches The device as applied above in claim 1, Hora further teaches wherein the memory controller further includes an   encoder (Fig.6, ECC encoder) that includes:
	Roine further teaches
	a first input coupled to receive a second set of data; a second input coupled to receive a second polarity indicator; and an output configured to couple to the memory array, (Fig.8, 804,  READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) …) wherein the encoder is configured to:
	in response to the second polarity indicator indicating that the second set of data is in the inverted form (Fig.7, 708, "XOR VALUE RETURNED? = 1"), generate a second set of ECC data for the second set of data and the second polarity indicator, wherein the second set of ECC data is in the inverted form; (FIG.7, 712, WRITE INVERTED DATA AND ECC SYNDROME.......) and
	provide the second set of data in the inverted form, the second polarity indicator, and the second set of ECC data in the inverted form to the memory array via the output of the encoder. (Fig.7, 71, MEMORY WRITE WITH ECC.)

Hoya further teaches
	a decoder ……
	(Fig.3 ECC decoder, Fig.1; Fig. 5 Bank 0-3)

	As per claim 7, Roine- Hoya teaches The device as applied above in claim 1, Roine further teaches wherein the first input of the decoder is further to  receive a second word of the stored words, wherein:
	the second word includes a second set of data, a second polarity indicator, and a second set of ECC data for the second set of data and the second polarity indicator; (Fig.8, 804) and
	the decoder is configured to, in response to the second polarity indicator indicating that the second set of data and the second set of ECC data are in the non-inverted form, determine whether an error is present in the second set of data in the non-inverted form using the second set of ECC data in the non-inverted form. (Fig.8, 808, 810)

	As per claim 8, Roine- Hoya teaches The device as applied above in claim 1, Roine further teaches wherein: 
	the decoder further configured to receive an ECC code and determine whether the error is present in the first set of data in the inverted form using the ECC code; (Fig.8, 802, 804, READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) FROM ADDRESSED MEMORY LOCATION) and
	the ECC code is a polarity-based error correction code. (Fig.8, 808, 810, 816, 818)

	As per claim 9, Roine- Hoya teaches The device as applied above in claim 1, Roine further teaches further comprising the memory array. (FIG.5B, [0085], the memory array 506;)

	As per claim 11, Roine- Hoya teaches The memory controller as applied above in claim 10, Roine further teaches wherein when the first polarity indicator indicates that the second set of data is in an inverted form, the first set of error correction coding data is in the inverted form. (FIG.7, 708, 710 "INVERT DATA", 712)

	As per claim 16, Roine- Hoya teaches The circuit as applied above in claim 15, Roine further teaches wherein:
	the decoder is configured to determine whether the error is present in the first set of data using the first set of ECC data in the inverted form using an ECC code; (FIG.8, 804, 808, 810, 816)
	the encoder is configured to generate the second set of ECC data using the ECC code; and the ECC code is a polarity-based error correction code. (Fig.7, 712, 716)

	As per claim 18, Roine- Hoya teaches The circuit as applied above in claim 15, Roine further teaches further comprising a first XOR circuit (Fig 5A, 507) 
	coupled to the decoder to receive the first set of data and the first polarity indicator and 
	configured to provide a third set of data  (Fig.8, 812, OUTPUT DATA) that is an XOR of the first set of data and the first polarity indicator. 

Conclusion   
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shappir et al., US 20180074892, discloses A memory controller includes an interface and circuitry. The interface is configured to communicate with a memory device, which includes multiple memory cells, and which applies refreshing to the memory cells by repeatedly inverting data stored in the memory cells.                                                                                                                                                                                     


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111